Citation Nr: 0018272	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from February 1966 to December 
1971.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the veteran's requests to 
reopen claims of entitlement to service connection for 
hearing loss and tinnitus on the basis of the submission of 
new and material evidence.

In a December 1999 Board decision and remand, the Board 
reopened, well grounded and remanded the claims of 
entitlement to service connection for hearing loss and 
tinnitus, and entitlement to a total disability evaluation 
based on individual unemployability to the RO for further 
development.  In a December 1999 decision, the RO granted the 
total (100 percent) disability evaluation based on individual 
unemployability, effective from July 26, 1995.


FINDINGS OF FACT

1.  The veteran's hearing loss is causally linked to active 
service.

2.  The veteran's tinnitus is causally linked to active 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for hearing loss and tinnitus as a result of an 
injury that he sustained in service in 1968, when he was 
struck by a tank on the left side of his body.  In a December 
1999 decision and remand, the Board reopened, well grounded 
and remanded these claims to the RO in order to obtain a 
medical opinion regarding the etiology of these disorders.  A 
review of the claims file reveals that the veteran was 
scheduled for an examination, but failed to report for the 
examination without good cause.  Accordingly, pursuant to 
38 C.F.R. § 3.655 (b) (1999), the Board will proceed with 
adjudication of the veteran's claims based on the evidence of 
record. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Further, 
service connection may be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  See 
38 C.F.R. § 3.303 (d) (1999); Hensley v. Brown, 5 Vet. App. 
155, 158 (1993). In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for a grant of service connection.  38 
C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, pursuant to the United States Court 
of Appeals for Veterans Claims' (the Court's) case law, lay 
observation is competent. 

The pertinent evidence of record shows that the veteran's 
service medical records are negative for complaints of or 
findings of hearing loss and tinnitus.  His pre-enlistment 
examination included an audiometric examination, which 
revealed zero decibel levels from 500 to 3000 Hertz , 
bilaterally; 5 on the right and zero on the left at 4000 
Hertz, and 5 on the right and 10 on the left at 6000 Hertz.  
Upon separation in November 1971, an audiometric examination 
revealed that the veteran had pure tone thresholds as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15

20
LEFT
5
5
10

20

VA audiometric testing conducted in November 1974 revealed 
that the veteran had mild hearing loss in the right ear at 
4,000 hertz and moderate to severe hearing loss in the left 
ear from 3,000 to 5,000 hertz.  VA ENT clinic notes also 
dated in November 1974, reflect that the veteran was 
diagnosed with high frequency sensorineural hearing loss, 
possibly due to post-acoustic trauma.  The veteran was also 
shown to complain of tinnitus, but no findings were made 
regarding tinnitus.

The veteran's original claim for VA compensation benefits, 
received by the RO in January 1975, included claims for 
service connection for hearing loss and tinnitus in the left 
ear.

In January 1977, the veteran underwent a hearing screening by 
a private audiologist.  In a February 1977 statement, the 
audiologist opined that diagnostic testing revealed hearing 
sensitivity within the normal range thorough 3000 hertz in 
the right ear with moderate hearing loss at 4000 hertz and 
above.  The audiologist indicated that the veteran's hearing 
loss was probably sensorineural and also noted that the 
veteran had difficulty with his speech, which she attributed 
to the high frequency sensorineural hearing loss.  The 
audiologist made no findings regarding tinnitus. 
VA audiometric testing conducted in November and December 
1995 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
30
60
LEFT
20
20
15
65
100

Speech audiometry revealed speech recognition ability of 88 
percent bilaterally.  The veteran was diagnosed with mild to 
moderately severe hearing loss in the right ear and 
moderately severe to profound hearing loss in the left ear.  
At the time of the testing the veteran reported being hit by 
a tank on the left side during service and he gave a history 
of suffering from constant tinnitus in the left ear.  The 
examiner made no findings regarding the veteran's complaints 
of tinnitus or the possible etiology of the veteran's hearing 
loss and tinnitus. 

A March 1996 VA treatment note indicates that the veteran 
reported experiencing tinnitus in his left ear since an in-
service incident when a loud gun went off in close proximity 
to his left ear.  The veteran was assessed with sensorineural 
hearing loss, probably noise-induced and tinnitus secondary 
to the same.  In April 1996, the veteran was afforded a VA 
fee based examination.  The examiner noted that the veteran 
reported having hearing loss, worse on the left and also 
reported having tinnitus since service in 1968 when a tank 
struck him.  The examiner diagnosed the veteran with hearing 
loss and tinnitus and indicated that these disorders were the 
result of an in-service injury, which occurred in 1968 when 
the veteran was struck by a tank.  The examiner indicated 
that the veteran should be referred for further assessment 
with regard to his hearing loss.  There is no indication that 
the examiner conducted any audiological testing, or that the 
examiner has expertise in audiology.  Further, it does not 
appear that the examiner reviewed the veteran's claims file 
or any other treatment records with regard to past treatment 
and testing for hearing loss and tinnitus.  
  
While the service medical records do not show hearing loss as 
defined by 38 C.F.R. § 3.385 or tinnitus, the separation 
audiological evaluation, when compared to the pre-enlistment 
examination, does show some upward shift of most of the 
decibel levels, including at 4000 Hertz.  Service connection 
is still possible if the veteran currently has a hearing loss 
disability under the standards of 38 C.F.R. § 3.385, which he 
does, and the condition can be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  The post-service medical 
records show that both disabilities at issue were shown in 
late 1974, within three years of service.  Some of the 
medical records dated in November 1974 include a history of 
an inservice injury and onset of the disabilities at issue, 
thereby suggesting a link between both hearing loss and 
tinnitus and an injury sustained while on active duty.  A VA 
examination in April 1996 also suggests the contended causal 
relationships, although the evaluation was not performed by 
an audiologist or ear, nose and throat doctor.  Pursuant to 
the Board's December 1999 remand, the veteran was scheduled 
for such assessment, but he failed to report for this 
examination.  Thus, the Board must adjudicate this appeal 
based on the evidence currently of record.  38 C.F.R. 
§ 3.655.  

It is the Board's judgment that the evidence is at least 
evenly balanced as to whether the veteran's hearing loss and 
tinnitus either began during or as the result of service.  In 
support of this conclusion, the Board again notes that, while 
a recent nexus opinion was not from a specialist, it is 
competent supportive evidence.  That opinion, when considered 
with the service medical evidence showing some upward shift 
of most of the decibel levels upon the veteran's separation 
from service and the post-service medical evidence of hearing 
loss and tinnitus within three years of service, with a 
history obtained during this that time of an inservice onset 
of both disorders, is sufficient to place the evidence in 
relative equipoise.  Resolving the reasonable doubt raised by 
such evidence in favor of the veteran, the Board finds that 
service connection for hearing loss and tinnitus is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

